MANDATE

THE STATE OF TEXAS

TO THE PROBATE COURT NO 1 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 10, 2015, the cause upon appeal to revise
or reverse your judgment between

The State of Texas For the Best Interest and Protection D.P., As a Mentally Ill Person, Appellant

V.



No. 04-14-00719-CV and Tr. Ct. No. 2014-MH-3187

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the probate court’s
judgment of commitment and order authorizing medication are AFFIRMED.

     We order that no costs be assessed against appellant D.P. because she is
indigent.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 19, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                              BILL OF COSTS

           TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                          No. 04-14-00719-CV

         The State of Texas For the Best Interest and Protection D.P., As a Mentally Ill Person

                                                     v.



                 (NO. 2014-MH-3187 IN PROBATE COURT NO 1 OF BEXAR COUNTY)


TYPE OF FEE                    CHARGES        PAID          BY
FILING                              $195.00   INDIGENT      N/A


          Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


          Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 19, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853